Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Action is in response to the Amendment of 4/25/2022. Claims 2, 16 and 24-27 have been amended and no claims added.  Claims 2-10 and 12-27 are currently pending in the instant Application.

Response to Arguments
Applicant’s arguments, see the Remarks, filed 04/25/2022, with respect to claims 2 and 16 as rejected under 35 USC 112 first paragraph have been fully considered and are persuasive.  The outstanding rejections of claims 2 and 16 and claims 3-10 and 12-27 due to dependence from claim 2 under 35 USC 112 first paragraph have been withdrawn. 
Applicant’s arguments, see the Remarks, filed 04/25/2022, with respect to claims 24 and 25 as rejected under 35 USC 112 second paragraph have been fully considered and are persuasive.  The outstanding rejections of claims 24 and 25 under 35 USC 112 second paragraph have been withdrawn. 
Applicant's arguments filed 04/25/2022 with respect to the outstanding rejection of claim 22 under 35 USC 112, second paragraph have been fully considered but they are not persuasive.   In the second page, first paragraph of Remarks, Applicant points out instant Paragraph 326 and raises the issue that the first range (greater than about 10 mm) is broad enough to encompass the second range (greater than abut 20 mm) and one of ordinary skill would not believe that the disclosure suggests that about 10 mm could mean 10 mm +/- 10 mm.  Examiner acknowledges that the first disclosed range is broad enough to encompass the second range however respectfully maintains that the lower bound of “about 10 mm” remains unclear and as applied to the extent of side portions is not defined by the claim, the Specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is noted that instant Paragraph 412 recites a range of about 10 mm that is preferably 20 mm, thus the variance of “about 10 mm”, is unclear, particularly because 10 mm +/- 10 mm would include 0 mm.

Applicant's arguments filed 04/25/2022with respect to the outstanding rejections under 35 USC 103 have been fully considered but they are not persuasive. 
In the fourth page of Remarks, Applicant raises the issue that Matula does not disclose that 127 is engaged with another portion of the cushion, Examiner respectfully disagrees on the basis that Examiner points out that 127 is disclosed (as in paragraph 90 and Figure A) to be formed with and fluidically coupled to further portions such as 124 thus engaged there-to.
In response to applicant's argument in the fourth page of Remarks that the flange, 106 of Handke is provided for retentions of the seal with respect to cushion member 150, Examiner respectfully points out that the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In the fifth page of remarks, Applicant points out instant Figure 16 and Paragraph 67 of Kwok.  In the sixth page or Remarks, Applicant raises the issue that Kwok does not disclose or suggest any differences of the thicknesses of the rim 40 or membrane 34 at different locations around the periphery thereof.  Examiner agrees that Kwok does to disclose differential thickness around a periphery however respectfully points out that Kwok is relied upon herein only for a teaching of differential thickness between a periphery and a relative interior side for which Examiner maintains Kwok is sufficient by way of the alternate 1.5 mm and 0.35 mm thicknesses thereof.  Applicant raises the issue that, the Office Action does not establish that Kwok discloses or suggests a mask body portion that includes headgear strap engaging portions that that extend beyond the extreme width of the seal.  Examiner respectfully contends that Kwok is not relied upon for the feature os strap engaging portions extending beyond an extreme width in that Examiner maintains that this feature is disclosed by way of portions 40 of Matula.
In the seventh page of remarks, Applicant points out instant Figures 9A and 9B depicting first regions and side portions ads claimed.  Examiner has taken note. 
In the eight page of Remarks, Applicant points out claim 16 as currently amended and raises the issue that no obvious combination of Matula and the cited art would result in a patient interface recited which includes sidewall portions that are thicker and extend more proximally that upper and lower wall portions of the central portion. Examiner respectfully disagrees on the basis that Examiner maintains that side portions comprising a differentially thick lateral wall would result from modification of side portions 127 of Matula to comprise a thickened flange as taught at 106 by Handke and extending more proximal as shown by the disposition of 127 at the lower extreme of 120 in Matula. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claim 16 recites the limitation "the exterior side of the central portion" in 11.  While an exterior side of the nasal seal is recited in line 9, there is insufficient antecedent basis for the limitation of an exterior side of the central portion in the claim.  Particularly it is unclear whether the exterior side of the central portion is intended to be a separate exterior side relative to that of the nasal seal or a subcomponent thereof, effectively the exterior side of the nasal seal in the central portion.  For the purposes of examination it is assumed that the exterior side of the nasal seal is intended to be comprised in part by the central portion and the exterior side of the central portion to be “the exterior side of the nasal seal within the central portion”.
Claim 16 recites the limitation " the second outward facing lateral " in line 16.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination it is assumed that claim 16 is intended to recite a second outward facing lateral wall. 
Regarding claim 22, the term "about" in line 2 is a relative term which renders the claim indefinite.  The term "about" as applied to the extent of side portions is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is noted that instant Paragraph 412 recites a range of about 10 mm that is preferably 20 mm, thus the variance of “about 10 mm”, is unclear, particularly because 10 mm +/- 10 mm would include 0 mm. For the purposes of examination it is assumed the condition of being greater than about 10 mm may be met by being greater than about 9-11 mm, that is greater than 10 mm +/- 10%.   

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 2, 3, 5-14, 17-21 and 23-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matula Jr et al., US 2005/0205096 in view of Handke et al., US 5,724,965 and Kwok et al., US 2002/0005198.
Regarding claim 2, Matula discloses a  patient interface  (the patient interface assembly of Figure 1 as per paragraph 70, particularly having the embodiment of interface 12 that is 120 in Figure 15A as per Paragraph 90, 120 being an embodiment of 12)  comprising an inflatable nasal seal (120, inflatable by way of being a cushion comprising conduit 127 and openings 122 thus hollow and formed of appreciably deformable silicone thus capable of being filled with gas and caused to distend) including a face contacting side (sealing surface 124), the inflatable nasal seal being formed of a soft flexible material (being a cushion and formed of silicone thus being soft and formed a soft flexible material), and including a central portion (the portion horizontally between 122, including 122 as shown by the middle bracket and dashed lines in the marked version of Figure 15A below) configured to extend across a base of a nose of a wearer in use (122 being disposed to communicate with the nares as per Paragraph 90, thus the region of 122 and between 122 being configured to extend across the base of the nose in use), and a side portion extending (the portions to the right and left of the central portion, as shown by the right and left brackets in the marked figure below) from each end of the central portion (extending from the sagittal right and left as with respect to a patient in use), each side portion configured to extend across a side of the nose of the wearer (being portions sized and configured to be to the right and left of the nares in use thus extending across the right and left sides of the nares in use).  Matula discloses an exterior side (the outer surface of 120 apart from 124, largely shown in Figure 15B) of the inflatable nasal seal including a nasal seal inlet opening (the opening of  right unit of end portions of 127, referred to as 116 with reference to the embodiment of Figure 14A as per Paragraph 89 an opening for receiving flow as per Paragraph 71) and first regions (the end portions of 127, referred to as 116 with reference to the embodiment of Figure 14A) the first regions extending from the nasal seal inlet opening (from the opening communicating with 14, by way of the right unit of 127) into the side portions of the inflatable seal (the end portions extending inward to join the side portions as shown in Figure 15A) a mask body (Figure 1, 14 as per Paragraph 71, recited to be present in the embodiment of Figure 15A as per Paragraphs 89 and 90) and configured to extend across at least a portion of the side of the nose of the wearer, in use (extending generally horizontally as depicted, in line with the nares as shown by the orientation of 127 and 122 from left to right in Figure 15A, thus configured to extend across the side of the nose of a wearer such as when viewed from below and to the sagittal left or right such that 127 is between the viewer and the nose) connected to the inflatable nasal seal, including a nasal seal engaging portion (14 apart from 18) engaged with the nasal seal inlet opening (via 22 as per Paragraph 74) of the inflatable nasal seal, a mask body inlet opening and first and second side arms (the left and right portions of 14 each including a unit of 40, apart from 18), each of the first and second side arms extending laterally away from the mask body inlet opening (to the left and right respectively as shown in Figure 1), from opposite sides of the mask body inlet opening, and each of the first and second side arms comprising strap engaging portion (40, engagement portions relative to strap 38 as per Paragraph 77), wherein each of the strap engaging portions extend beyond an extreme width of the inflatable nasal seal (outward of the seal, to the left and right as shown in Figure 1), and a strap extending between the strap (38 as per Paragraph 77) engaging portions.

    PNG
    media_image1.png
    409
    539
    media_image1.png
    Greyscale

While a silicone cushion is disclosed Matula does not disclose the face contacting side of the inflatable seal is sufficiently supple to conform under internal pressure to surfaces of the nose of the wearer, including, at the side portions of the seal, to conform to outside surfaces of the sides of the nose of the wearer, an exterior side of the nasal seal including first regions much stiffer than the supple interior side.  It is noted that in light of Applicant’s Remarks of 12/22/2020 and the instant Disclosure including Paragraphs 431 and 435 a condition of regions being much stiffer is being interpreted to be able to be met my a region of increased thickness, of at least four times greater thickness than a supple region (four times greater thickness being the minimum of the recited range of thickened section thickness, 2-4 mm as per instant Paragraph 431, and supple wall portion thickness that is 0.05-0.5 mm as per instant Paragraph 431). 
Handke teaches a face-contacting side (seal portion 58, as per Column 5, lines 20-32) of a seal (Figures 3 and 4, seal 52) of a patient interface (12) sufficiently supple (being thin, flappable and flexible as recited and capable of conforming to a face under pressure as per Column 5, lines 20-32 and having a thickness of about 0.01 inches) to conform under internal pressure to surfaces of the nose of the wearer (conforming to the face as recited, the nose by way of 52 being a seal of a nasal interface), including, at side portions of the seal (at the sagittal left and right of 52, outward of the orifice thereof in the manner of the side portions of Matula), to conform to outside surfaces of the sides of the nose of the wearer (the side portions being configured to be disposed at side portions as shown in Figure 9), an exterior side of the nasal seal (52 apart from 58, particularly including flange 106) including first regions (106 at the sagittal left and at the sagittal right) stiffer (not being thin as recited of 52 and having flange 106 necessarily increasing stiffness in the region by way of being a relatively thick portion of bulk material) than the supple interior side.
Handke is analogous by way of being from the field of nasal interfaces.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the face contacting portion of Matula to comprise thicknesses as taught by Handke thus resulting in Matula wherein the face contacting side of the seal is sufficiently supple to conform under internal pressure to surfaces of the nose of the wearer. It would have been obvious to do for the purpose as taught by Handke of allowing the interface to conform precisely to variations in the user’s face. 
Kwok teaches an exterior side (rim 40 of Figure 16 as per Paragraph 67, an exterior relative to membrane 34) of a nasal seal (as shown in Figure 17) including first regions (that having a thickness of 1.5 mm as per Paragraph 67) much stiffer than the supple interior side (the interior side having a thickness of 0.35 mm).
Kwok is analogous by way of being from the field of nasal interfaces.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the face contacting portion first regions of Matula to comprise the rim of increased thicknesses as taught by Kwok thus resulting in Matula wherein an exterior side of the nasal seal including first regions much stiffer than the supple interior side.  It would have been obvious to do for the purpose as taught by Handke of allowing the interface to conform precisely to variations in the user’s face by way of the supple portion while providing firm, stable connection to a gas source by way of the stiffer portion and for the purpose as taught by Kwok in Paragraph 60 of allowing only limited movement between the mask and nose.

Regarding claim 3, said side portions are substantially parallel to each other (extending generally vertically and perpendicularly 127, as shown in the marked version of Figure 15B below.  It is noted that in light of the instant disclosure the condition of being substantially parallel is being interpreted to mean being within about 25 degrees of a common angle)  and substantially normal to the central portion (the central portion extending generally horizontally as depicted and parallel to 127,  as shown by the orientation of 122 whereby a line as shown in the marked figure below, directly from one unit of 122, or between other identical structures on opposite sides of the sagittal plane in use, would be generally horizontal as depicted.  As the side portions extend generally perpendicular to 127, as shown in the marked version of Figure 15B, and the central portion extends generally parallel to 127, said side portions are thus generally normal to the central portion).

    PNG
    media_image2.png
    531
    445
    media_image2.png
    Greyscale



Regarding claim 5, a peripheral portion of the seal (124 apart from the portion thereof directly between 122), joining the face contacting side to the exterior side (extending outward at 126 to from the f124 to join the exterior side) is supple (being  relatively thin and flexible as taught by Handke in the modified Matula as detailed above)  and allows the interior side of the seal to displace relative to the exterior side (necessarily, as when a force is applied to 124 with the exterior side held stationary  such as by way of 14).
Regarding claim 6, the exterior side of the central portion of the seal includes an aperture (that in the right unit of the end portions of 127, referred to as 116 with reference to the embodiment of Figure 14A, configured to receive a coupling, 22 as per Paragraph 74, shown in Figure 6) for passing gases to and from the interior of the seal (being in fluid communication with the seal as per Paragraph 70 thus fully capable of passing gasses to and from the seal).
Regarding claim 7, said interface additionally comprises a body (coupling, 22 as per Paragraph 74, shown in Figure 6) engaged with the nasal seal (being a coupling connected mechanically and fluidly there-with), the body being more rigid than the nasal seal (relatively hard plastic as per Paragraph 74), wherein a lip support  (Figure 1, 14 as per Paragraph 70, recited as a chin support but disposed in the region of the lips as well as depicted in Figure 1 and as required for coupling to 12/120) depends from the body (depending downward as shown in Figure 1), and extends beyond an edge of the seal (being outward of the seal to the sagittal left and right as shown in Figure 1).
Regarding claim 8, the lip support includes one or more pads (the portions of each of the sagittal left and sagittal right half of 14 disposed to contact the face in use) for engaging against an upper lip portion of the wearer (disposed in the region of the upper lip as depicted in Figure 1 and as required for coupling to 12/120 thus for engaging the upper lip directly and also engaging indirectly by way of 12/120).
Regarding claim 9, the lip support includes two depending legs (the sagittal left half of 14 and the sagittal right half of 40 as shown in Figure 1 each being a leg relative to 12/120 by depending downward there-from), spaced apart (displaced from one another by 12/120) at either lateral region of the seal (one leg being disposed at each of the left side and the right side of the seal), each leg extending beyond a lateral portion of the lower edge of the seal (extending below the entirety of 12/120 as shown in Figure 1 and as required to meet 20 at the chin of a patient as per Paragraph 71).
Regarding claim 10, each leg carries a pad portion (the legs together carrying cushion 120 by way of couplings 12 as per Paragraph 74, 120 being a cushion thus effectively a pad portion.  It is noted that the pad portion as claimed is not required to be a subcomponent of the legs or a distinct component from the seal) oriented to present a face (as shown in Figure 1, 12/120 being positioned adjacent the upper lip with a face of 12/120 facing said lip in use) against the upper lip portion of the wearer.
Regarding claim 11, the legs are moulded (formed form flexible plastic as per Paragraph 71)  to have lower stiffness about an axis parallel to the lip portion (lower stiffness about a horizontal axis through 14, 14 being flexible as per Paragraph 72) of the wearer which they will contact, than about an axis normal to the plane of the lips (taking the legs to further comprise 22 and taking the plane of the lips to be a horizontal plane, the legs being stiffer in a vertical direction at 22 thereof, 22 being a hard plastic  as per Paragraph 74).
Regarding claim 12, said interface additionally comprises a body (Figures 1 and 6, the assembly  of 22 and 14 as per Paragraphs 70 and 74)  assembled to the nasal seal, the body being formed of a material more rigid than the nasal seal (the hard plastic of 22), and together with the nasal seal forming an enclosure (14 being a hollow chamber as per Paragraph 71) having an inlet opening (swivel port 18) and a patient outlet opening (as shown in Figure 6, the opening of 22 in communication with 12/120, such as that of the right unit of 22), with a swivel elbow (20 as per Paragraph 71, an elbow as depicted in Figures 1 and 2) connected to the inlet opening.
Regarding claim 13, said interface additionally comprises a body (Figure 1, 14 as per Paragraph 70) assembled to the seal, and a strap (38 as per Paragraph 77) extending from the assembled body and nasal seal in a loop (extending about the head of the patient as depicted and as required to join the left and right units of 40), the strap departing a first portion of the assembled body (the right unit of 40) and nasal seal at one end (the right end of 38) and a second portion of the assembled body (the left unit of 40) and nasal seal at its other end (the left end of 38) and a flexible tube (20 as per Paragraph 73) extending from the body.
Regarding claim 14, the strap comprises a single undivided band (38 extending from the right unit of 40 to the left unit of 40) along the length of the strap that engages the head of the wearer (as shown in Figure 1) in use.
Regarding claim 16, Matula discloses a  patient interface  (the patient interface assembly of Figure 1 as per paragraph 70, particularly having the embodiment of interface 12 that is 120 in Figure 15A as per Paragraph 90, 120 being an embodiment of 12)  comprising an inflatable nasal seal (120, inflatable by way of being a cushion comprising conduit 127 and openings 122 thus hollow and formed of appreciably deformable silicone thus capable of being filled with gas and caused to distend) including a face contacting side (sealing surface 124), the inflatable nasal seal being formed of a soft flexible material (being a cushion and formed of silicone thus being soft and formed a soft flexible material), and including a central portion (the portion horizontally between 122, including 122 as shown by the middle bracket and dashed lines in the marked version of Figure 15A below) configured to extend across a base of a nose of a wearer in use (122 being disposed to communicate with the nares as per Paragraph 90, thus the region of 122 and between 122 being configured to extend across the base of the nose in use), and a side portion extending (the portions to the right and left of the central portion, as shown by the right and left brackets in the marked figure below) from each end of the central portion (extending from the sagittal right and left as with respect to a patient in use), each side portion configured to extend across a side of the nose of the wearer (being portions sized and configured to be to the right and left of the nares in use thus extending across the right and left sides of the nares in use).  Matula discloses an exterior side (the outer surface of 120 apart from 124, largely shown in Figure 15B) of the inflatable nasal seal including a nasal seal inlet opening (the opening of  right unit of end portions of 127, referred to as 116 with reference to the embodiment of Figure 14A as per Paragraph 89 an opening for receiving flow as per Paragraph 71) and first regions (the end portions of 127, referred to as 116 with reference to the embodiment of Figure 14A) the first regions extending from the nasal seal inlet opening (from the opening communicating with 14, by way of the right unit of 127) into the side portions of the inflatable seal (the end portions extending inward to join the side portions as shown in Figure 15A)

    PNG
    media_image1.png
    409
    539
    media_image1.png
    Greyscale

While a silicone cushion is disclosed Matula does not disclose the face contacting side of the inflatable seal is sufficiently supple to conform under internal pressure to surfaces of the nose of the wearer, including, at the side portions of the seal, to conform to outside surfaces of the sides of the nose of the wearer, an exterior side of the nasal seal including first regions much stiffer than the supple interior side.  It is noted that in light of Applicant’s Remarks of 12/22/2020 and the instant Disclosure including Paragraphs 431 and 435 a condition of regions being much stiffer is being interpreted to be able to be met my a region of increased thickness, of at least four times greater thickness than a supple region (four times greater thickness being the minimum of the recited range of thickened section thickness, 2-4 mm as per instant Paragraph 431, and supple wall portion thickness that is 0.05-0.5 mm as per instant Paragraph 431). 
Handke teaches a face-contacting side (seal portion 58, as per Column 5, lines 20-32) of a seal (Figures 3 and 4, seal 52) of a patient interface (12) sufficiently supple (being thin, flappable and flexible as recited and capable of conforming to a face under pressure as per Column 5, lines 20-32 and having a thickness of about 0.01 inches) to conform under internal pressure to surfaces of the nose of the wearer (conforming to the face as recited, the nose by way of 52 being a seal of a nasal interface), including, at side portions of the seal (at the sagittal left and right of 52, outward of the orifice thereof in the manner of the side portions of Matula), to conform to outside surfaces of the sides of the nose of the wearer (the side portions being configured to be disposed at side portions as shown in Figure 9), an exterior side of the nasal seal (52 apart from 58, particularly including flange 106) including first regions (106 at the sagittal left and at the sagittal right) stiffer (not being thin as recited of 52 and having flange 106 necessarily increasing stiffness in the region by way of being a relatively thick portion of bulk material) than the supple interior side.
Handke is analogous by way of being from the field of nasal interfaces.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the face contacting portion of Matula to comprise thicknesses as taught by Handke thus resulting in Matula wherein the face contacting side of the seal is sufficiently supple to conform under internal pressure to surfaces of the nose of the wearer. It would have been obvious to do for the purpose as taught by Handke of allowing the interface to conform precisely to variations in the user’s face. 
Kwok teaches an exterior side (rim 40 of Figure 16 as per Paragraph 67, an exterior relative to membrane 34) of a nasal seal (as shown in Figure 17) including first regions (that having a thickness of 1.5 mm as per Paragraph 67) much stiffer than the supple interior side (the interior side having a thickness of 0.35 mm).
Kwok is analogous by way of being from the field of nasal interfaces.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the face contacting portion first regions of Matula to comprise the rim of increased thicknesses as taught by Kwok thus resulting in Matula wherein an exterior side of the nasal seal including first regions much stiffer than the supple interior side.  It would have been obvious to do for the purpose as taught by Handke of allowing the interface to conform precisely to variations in the user’s face by way of the supple portion while providing firm, stable connection to a gas source by way of the stiffer portion and for the purpose as taught by Kwok in Paragraph 60 of allowing only limited movement between the mask and nose.
In the modified Matula as detailed above, the exterior side  (the outer surface of 120 apart from 124, largely shown in Figure 15B) of the central portion (the exterior side between and including 122) of the nasal seal comprises an upper outward facing wall (said exterior side apart from that formed by 127 such as would effectively be an upper, outward facing wall in use as when oriented as depicted in Figure 15A with 127 at the lower side of 120), a lower outward facing wall (the portion of the exterior side formed by 127 laterally within the span of 122 as shown in Figures 15A and 15B), and wherein each side portion comprises a first outward facing lateral wall (the portion of the exterior side formed by 127 laterally  to the right of 126 in Figure 15A) and a second outward facing lateral wall (the portion of the exterior side formed by 127 laterally to the left of 126 in Figure 15A), the first and second outward facing lateral walls being substantially thicker substantially thicker (having relatively elevated thickness and stiffness in the modified Matula in view of Kwok as detailed regarding claim 2 above) than the upper outward facing wall, the lower outward facing wall and the face contacting side (the upper outward facing wall, the lower outward facing wall and the face contacting side being a cushion as disclosed by Matula alone) wherein the first outward facing lateral wall and the second outward facing lateral wall extend proximally (as shown in Figure 15A, wherein 127 extend lower thus further proximally than the portions of 120 apart from 127) to a greater extent than the upper outward facing wall and the lower outward facing wall.
Regarding Claim 17, the exterior side of the nasal seal of Matula comprises a channel (inherently, within 127, 127 being a conduit portion as per Paragraph 90 thus having a channel there-through) configured (being disposed to receive flange 26 as shown in Figures 4 and 6 of Matula, as per Paragraph 74) to engage a lip (flange 24) of a frame (the assembly of 22 and support 14 as per Paragraphs 72 and 74).
Regarding claim 18, the channel of Matula is distal (being disposed at the ends of 127) from at least a portion of said first region (being disposed at ends of 127 thus to the patient-distal of 122 and said first region).
Regarding claim 19, the exterior side of the nasal seal of Matula comprises a lip (127 of 120 having a lip as shown in Figures 4 and 6 of Matula, at flange coupling 28, extending about flange 26, as per Paragraph 74)  configured  (disposed to receive flange 26 as recited) to engage a channel (coupling 22, a channel as shown in Figure 6, being hollow and providing  a passage for gas) of a frame (the assembly of 22 and support 14 as per Paragraphs 72 and 74).
Regarding claim 20, the lip of Matula is distal (being disposed at the ends of 127) from at least a portion of said first region (being disposed at ends of 127 thus to the patient-distal of 122 and said first region).
Regarding claim 21, the aperture of the seal of Matula comprises a lip or a channel (127 of 120 having a lip as shown in Figures 4 and 6 of Matula, at flange coupling 28, extending about flange 26, as per Paragraph 74) extending around a perimeter of the aperture of the seal (as shown in figures 4 and 6 of Matula, extending around the tubular form of 127).
Regarding claim 23, the first regions are configured to outwardly flex under pressure (being formed of silicone as per Paragraph 90 of Matula thus fully capable of deforming outward under pressure, particularly under pressure applied in an outward direction) and have sufficient reaction force to retain the seal wrapped around the nose of the wearer (sealing as per Paragraph 90 and having flap portion 126 such as would extend about the nose thus resulting in the seal being wrapped around the nose).
Regarding claim 24, both of the first and second side arms are angled proximally towards a face of the wearer, in use (as shown in Figures 1 and 2, 14 extending rearward, toward the patient from the nasal seal).
Regarding claim 25, both of the first and second side arms extend proximally from the nasal seal inlet opening (as shown in Figures 1 and 2, 14 extending rearward, toward the patient from the nasal seal).
Regarding claim 26, each of the strap engaging portions comprise a post (as shown in Figure 3, the portion of 40 above the slots therein in Matula).   Matula does not disclose said strap to comprise at least two loops that engage around the posts so as to connect the strap to the side arms.
Handke teaches a strap (Figure 4, 68, as per Paragraph 57) to comprise at least two loops (the right and left looped portions of 68 engaging 54 as depicted) that engage around posts analogous to those of Matula so as to connect the strap to side arms.
Handke and Matula are analogous in that both are from the field of nasal interfaces.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to the strap of Matula to comprise loops as taught by Handke. It would have been obvious to do for the purpose of achieving coupling of a strap to a post in a known, art-recognized manner. 
Regarding claim 27, the face contacting side is configured to press against a surface of the wearer's upper lip (being disposed below the nares in use and deformable), when the inflated seal is inflated.

Claims 4 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matula, Handke and Kwok as applied to claims 2 and 13 above, and further in view of Lubke et al., US 2006/0283461. 
Regarding claim 4, the seal includes a pair of nasal locators (protrusions 128 as per Paragraph 90) on the face contacting side, however the relative stiffness is unclear thus Matula does not disclose said interface wherein the seal is stiffer in a second region immediately adjacent and including the nasal locators than in a third region surrounding the second region, on the face contacting side of the seal.
Lubke teaches a nasal interface (Figure 1 as per Paragraph 152) wherein a seal is stiffer (having a thickness of 0.35mm and bead 1089 as per Paragraph 260 as shown in Figure 62b, having increased thickness thus stiffness due to increased bulk material) in a second region (a nasal locator region analogous to that of Matula) immediately adjacent and including nasal locators (prong 1070).
Lubke is analogous by way of being from the field of nasal interfaces.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the nasal locators to have a thickness of 0.35mm and a bead as taught by Lubke thus resulting in Matula wherein the seal is stiffer in a second region immediately adjacent and including the nasal locators (228 of Matula and the bead of Lubke in the modified Matula) than in a third region (224 of Matula outward of 228, modified to have the relatively low thickness as taught by Handke) surrounding the second region, on the face contacting side of the seal.  It would have been obvious to do so for the purpose of allowing forming by molding and as taught by Lubke in Paragraph 260 of preventing tearing or flash formation.

Regarding claim 15, Matula does not disclose said interface wherein the strap has a stiffness less than 2N per 100mm extension from a relaxed condition.
Lubke teaches a nasal interface (Figure 1 as per Paragraph 152) wherein a strap (Figure 8, 240 as per Paragraph 154) is formed of elastic, flexible material (as recited).
Lubke is analogous by way of being from the field of nasal interfaces.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the strap of Matula to be elastic and flexible as taught by Lubke.  It would have been obvious to do so for the purpose, as taught by Lubke in paragraph 184 thereof of allowing the strap to conform to the patient’s head shape. 
The modified Matula having a strap of appreciable elasticity would thus have limited stiffness, however does not disclose said strap having a numeric stiffness of less than 2N per 100mm of extension from a relaxed condition.  Applicant has not disclosed that the claimed numeric stiffness solves any stated problem or is for any particular purpose, indicating simply that the stiffness is alternately provided (instant Paragraph 96).  Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause he device of Matula to have a numeric stiffness of less than 2N per 100mm because it appears to be an arbitrary design consideration which fails to patentably distinguish over Matula.

Claim 22 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matula, Handke and Kwok as applied to claim 2 above, and further in view of Ging et al, US 2003/0196658.  Matula does not disclose said interface wherein each of the side portions extends greater than about 10 mm.
Ging teaches a patient nasal interface (Figures 1-4 as per Paragraph 107 of Ging) wherein each of the side portions (the portions of membrane 205 of cushion 40 to the left and right of aperture 235 as depicted, as per Paragraph 190 of Ging, analogous to the side portions of Matula by way of being portions of a nasal interface cushion n to the left and right of an orifice or orifices for communicating with the nares of a patient) of a nasal cushion (40 in Ging) extends greater than about 10 mm (wo being  alternately 69-71mm and w being alternately 33 mm as per Paragraph 90 thus each of the side portions being at least 19mm.  It is noted that the limits of the claimed range of greater than about 10 mm are unclear, as detailed in the rejection under 35 USC 112 above, however the 19mm dimension of Ging is greater than 10 mm exactly and greater than 10 mm +/- 10% thus it is the Examiner’s position that the range taught by Ging meets the claim).  
	Ging is analogous by way of being from the field of nasal interface cushions.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to apply the width of side portions of Ging to the side portions of Matula, resulting in Matula wherein each of the side portions extends greater than about 10 mm.  It would have been obvious to do so for the purpose of achieving a nasal interface cushion as called for by Matula with know, suitable dimensions for sealing with the nose of a human patient, as known in the art of nasal interfaces.  Further the application of the width of side portions as taught by Ging to Matula would have been obvious in that it would amount to the substitution of one known element (the width as taught by Ging) for another (the indeterminate width of side portions of Matula) yielding only predictable results, namely, provision of a cushion of appropriate size for use as a nasal interface.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NED T HEFFNER whose telephone number is (571)270-7274.  The examiner can normally be reached on M - Ths 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.                                                                                                                                                                 


NED T. HEFFNER
Examiner
Art Unit 3785


/N.T.H/Examiner, Art Unit 3785                                                                                                                                                                                                                                                                              

/VICTORIA MURPHY/Primary Examiner, Art Unit 3785